Per Curiam.
This is an appeal from a judgment of $221.55 for damages to appellee’s automobile caused by a collision with a trolley car of the appellant.
Two grounds for reversal are urged.
1. Error in trial court in refusing to nonsuit and direct a verdict in favor of appellant upon the ground that there was no evidence of negligence and upon the further ground that appellee was guilty of contributory negligence.
*464We think both of these presented jury questions and that the action of the trial court was therefore not erroneous.
2. Error in receiving in evidence a bill for repairs of appellee’s car without proof that the charges therein. were proper, necessary and reasonable.
This was error. The mere production of a bill without proof that the charges therein contained were proper, necessary and reasonable is within the hearsay and self-serving rule and not permissible.
There was some evidence produced as to the reasonableness of some of the charges contained in this bill but not as to all and therefore the error was not fully cured.
The judgment must be reversed but as the error was upon the question of damages only, and is in our judgment separable within the meaning of rules 131 and 147 of this court, a venire de novo will be awarded upon the question of damages only (Holsapfel v. Hoboken, 92 N. J. L. 193), the judgment in other respects being affirmed.